
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.4


SECOND AMENDMENT TO CREDIT AGREEMENT


        THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this "Amendment") dated as of
the 20th day of April 2004, by and among PLAINS MARKETING, L.P. ("Borrower"),
FLEET NATIONAL BANK, as Administrative Agent, and the Lenders party hereto.

W I T N E S S E T H:

        WHEREAS, Borrower, Administrative Agent and Lenders named therein
entered into that certain Credit Agreement dated as of November 21, 2003, as
amended by that certain First Amendment to Credit Agreement dated as of
December 19, 2003 (as heretofore amended, the "Original Agreement") for the
purposes and consideration therein expressed; and

        WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the
Original Agreement for the purposes described herein;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements contained herein and in the Original Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.—Definitions and References

        § 1.1. Terms Defined in the Original Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this Amendment.

        § 1.2. Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this § 1.2.

        "Amendment" means this Second Amendment to Credit Agreement.

        "Credit Agreement" means the Original Agreement as amended hereby.

ARTICLE II.—Amendments

        § 2.1. Special Financing Requests. Section 2.1 of the Original Agreement
is hereby amended by adding a new subsection (f) at the end thereof, to read as
follows:

        (f)    Special Financing Requests. During the Request Period, Borrower
may from time to time submit to Lenders special financing requests (a "Special
Financing Request") substantially in the form of a Financing Request-Initial and
otherwise acceptable to Lenders, except that such Special Financing Request
shall (i) specify volumes of Petroleum Products that would otherwise qualify as
Hedged Eligible Inventory, except that such Petroleum Products have been
previously purchased or are scheduled for purchase prior to the following month,
and (ii) request Lenders to make pro rata advances on such date following
delivery of such Petroleum Products as Borrower may specify with a repayment
date as specified in such Special Financing Request, but in no event more than
six months after the specified funding date, to fund the purchase of such
Petroleum Products. For purposes of the foregoing: (A) the Hedged Value and Sale
Value of such Petroleum Products shall be calculated as though such Petroleum
Products qualify as Hedged Eligible Inventory and such Special Financing Request
constitutes a Financing Request-Initial, and (B) such Petroleum Products shall
be deemed to be "Financed Hedged Eligible Inventory" hereunder. Any such Special
Financing Request may be evaluated by Lenders and shall be processed as set
forth in Section 2.1(b) as though such Special Financing Request constituted a
Financing Request-Initial. With respect to any such Special Financing Request,
if one or more Participating Lenders shall in

1

--------------------------------------------------------------------------------



their sole and absolute discretion commit to finance such purchase of such
Petroleum Products, on the specified funding date each Participating Lender
shall, subject to the netting provisions set forth in Section 2.1(d), make its
Loan pursuant to Section 2.2, as though such Special Financing Request
constitutes a Financing Request-Final; provided, notwithstanding Section 2.8(c)
hereof, such Loans shall constitute Term Loans due and payable on the repayment
date specified in such Special Financing Request. Borrower hereby agrees that in
the event any Loan made pursuant to a Special Financing Request shall not be
repaid on the next following Settlement Date, Borrower shall furnish to Lenders
a monthly updated Special Financing Request with respect to such original
Special Financing Request, updating the information described therein. The
Collateral specified in any such Special Financing Request (and any related
updated Special Financing Request) shall primarily secure such Loans made with
respect to such Collateral, and secondarily secure all other Obligations.

        § 2.2. Link Asset Financings. Borrower desires to submit to Lenders
monthly financing requests of up to $60,000,000 per month with respect to in
transit Hedged Eligible Inventory relating to Borrower's recent acquisition of
certain assets of Link Energy LLC, to be delivered to Borrower commencing
May 2004 through and including August 2004, (a "Link Asset Financing Request")
substantially in the form of a Financing Request-Initial, except that such Link
Asset Financing Request shall not include a schedule specifying the Approved
Locations through which such Hedged Eligible Inventory will be in transit, but
shall include a schedule listing sales contracts constituting Eligible
Receivables with an aggregate face amount not less than $67,000,000 and shall
provide for the granting of a lien on and security interest therein. Any such
Link Asset Financing Request shall be evaluated by Lenders and shall be
processed as set forth in Section 2.1(b), (c) and (d) as though such Link Asset
Financing Request constitutes a Financing Request-Initial. The Collateral
specified in any such Link Asset Financing Request shall primarily secure such
Letters of Credit issued with respect thereto and Borrower's reimbursement
obligations with respect thereto, as well as Loans made with respect to such
Collateral, and secondarily secure all other Obligations.

ARTICLE III.—Conditions of Effectiveness

        § 3.1. Effective Date. This Amendment shall become effective as of the
date first written above, when and only when

        (i)    Administrative Agent shall have received, at Administrative
Agent's office a counterpart of this Amendment executed and delivered by
Borrower and Lenders;

        (ii)   Administrative Agent shall have additionally received all of the
following documents, each document (unless otherwise indicated) being dated the
date of receipt thereof by Administrative Agent, duly authorized, executed and
delivered, and in form and substance satisfactory to Administrative Agent:

        Supporting Documents. Such supporting documents as Administrative Agent
may reasonably request.

ARTICLE IV.—Representations and Warranties

        § 4.1. Representations and Warranties of Borrower. In order to induce
Administrative Agent and Lenders to enter into this Amendment, Borrower
represents and warrants to Administrative Agent and each Lender that:

        (a)   The representations and warranties contained in Article V of the
Original Agreement are true and correct at and as of the time of the
effectiveness hereof, except to the extent that such representation and warranty
was made as of a specific date.

        (b)   Borrower is duly authorized to execute and deliver this Amendment,
to the extent a party thereto, and Borrower is and will continue to be duly
authorized to borrow and perform its

2

--------------------------------------------------------------------------------






obligations under the Credit Agreement. Borrower has duly taken all action
necessary to authorize the execution and delivery of this Amendment and to
authorize the performance of its obligations hereunder.

        (c)   The execution and delivery by Borrower of this Amendment, the
performance by it of its obligations hereunder, and the consummation of the
transactions contemplated hereby, do not and will not conflict with any
provision of any Law or of the organizational documents of Borrower, or of any
material agreement, judgment, license, order or permit applicable to or binding
upon Borrower, or result in the creation of any Lien upon any assets or
properties of Borrower, except in favor of Administrative Agent and other
Permitted Liens. Except for those which have been duly obtained, no consent,
approval, authorization or order of any Tribunal or third party is required in
connection with the execution and delivery by Borrower of this Amendment or to
consummate the transactions contemplated hereby.

        (d)   When duly executed and delivered, this Amendment and each of the
Loan Documents, as amended hereby, will be a legal and binding instrument and
agreement of Borrower, enforceable in accordance with its terms, (subject, as to
enforcement of remedies, to applicable bankruptcy, insolvency and similar laws
applicable to creditors' rights generally).

ARTICLE V.—Miscellaneous

        § 5.1. Ratification of Agreements. The Original Agreement, as hereby
amended, is hereby ratified and confirmed in all respects. The Loan Documents,
as they may be amended or affected by this Amendment, are hereby ratified and
confirmed in all respects by Borrower. Any reference to the Credit Agreement in
any Loan Document shall be deemed to refer to this Amendment also. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
Administrative Agent or any Lender under the Credit Agreement or any other Loan
Document nor constitute a waiver of any provision of the Credit Agreement or any
other Loan Document.

        § 5.2. Ratification of Security Documents. Borrower, Administrative
Agent, and Lenders each acknowledge and agree that any and all indebtedness,
liabilities or obligations, arising under or in connection with the LC
Obligations or the Notes, are Obligations and are secured indebtedness under,
are guarantied by, and are secured by, each and every Security Document.
Borrower hereby re-pledges, re-grants and re-assigns a security interest in and
lien on every asset of Borrower described as Collateral in any Security
Document.

        § 5.3. Survival of Agreements. All representations, warranties,
covenants and agreements of Borrower shall survive the execution and delivery of
this Amendment and the performance hereof, including without limitation the
making or granting of each Loan, and shall further survive until all of the
Obligations under the Credit Agreement are paid in full. All statements and
agreements contained in any certificate or instrument delivered by Borrower
hereunder or under the Credit Agreement to Administrative Agent or any Lender
shall be deemed to constitute representations and warranties by, or agreements
and covenants of, Borrower under this Amendment and under the Credit Agreement.

        § 5.4. Loan Documents. This Amendment is a Loan Document, and all
provisions in the Credit Agreement pertaining to Loan Documents apply hereto.

        § 5.5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA IN ALL RESPECTS, INCLUDING CONSTRUCTION, VALIDITY
AND PERFORMANCE.

        § 5.6. Counterparts. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. Delivery of an executed signature page by facsimile transmission
shall be effective as delivery of a manual executed counterpart.

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Amendment is executed as of the date first
above written.

BORROWER:   PLAINS MARKETING, L.P.
 
 
By: Plains Marketing GP Inc., General Partner
 
 
By:
/s/  AL SWANSON      

--------------------------------------------------------------------------------

Al Swanson, Vice President and Treasurer
LENDER PARTIES:
 
FLEET NATIONAL BANK,
Administrative Agent, LC Issuer and Lender
 
 
By:
/s/  TERRENCE RONAN      

--------------------------------------------------------------------------------

Terrence Ronan, Managing Director
 
 
BNP PARIBAS, Lender
 
 
By:
/s/  JORDAN N      

--------------------------------------------------------------------------------

Name: Jordan N
Title: Vice President
 
 
By:
/s/  A-C MATHIOT      

--------------------------------------------------------------------------------

Name: A-C Mathiot
Title: Managing Director
 
 
FORTIS CAPITAL CORP., Lender
 
 
By:
/s/  CHAD CLARK      

--------------------------------------------------------------------------------

Name: Chad Clark
Title: Vice President
 
 
By:
/s/  LEONARD RUSSO      

--------------------------------------------------------------------------------

Name: Leonard Russo
Title: Director
 
 
SOCIETE GENERALE, Lender
 
 
By:
/s/  EMMANUEL CHESNEAU      

--------------------------------------------------------------------------------

Name: Emmanuel Chesneau
Title: Director
 
 
By:
/s/  BARBARA PAULSEN      

--------------------------------------------------------------------------------

Name: Barbara Paulsen
Title: Director

4

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.4



SECOND AMENDMENT TO CREDIT AGREEMENT
